DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied on national phase publication US 2018/0282295 A1 as the English equivalent of WIPO publication WO 2016/074755 A1 (herein referred to as “Parham et al.”).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO 2016/074755 A1).
Parham et al. discloses the following compound:

    PNG
    media_image1.png
    362
    325
    media_image1.png
    Greyscale

(page 73) such that R1-4 = hydrogen, m = n = 1, L1 = substituted heteroarylene group (N-phenyl carbazolylene), Z1 = hydrogen, p = q = 1, L2 = substituted heteroarylene group (N-phenyl carbazolylene), Z2 = hydrogen, and r = 0 of Applicant’s Chemical Formulae 1, 3, and 11.  Parham et al. discloses its inventive compounds to comprise the light-emitting layer (as matrix or host material), electron-transporting layer, exciton-blocking layer, and/or hole-transporting layer of an organic electroluminescent (EL) device ([0108]-[0109]).  The device comprises the following layers (in this order):  substrate, anode, hole-transporting layer, interlayer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, and cathode ([0164]).  The light-emitting layer comprises a plurality of emitting layers, in addition to the presence of other layers including an exciton-blocking layer and charge generation layer; the exciton-blocking layer (comprising its inventive compound) is interposed between two light-emitting layers ([0107]).  Notice that such an exciton-blocking layer must supply both holes and electrons to the adjacent light-emitting layers (i.e., is inherently charge-generating).

Allowable Subject Matter
6.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Parham et al. (WO 2016/074755 A1), which discloses compounds of the following form:

    PNG
    media_image2.png
    205
    154
    media_image2.png
    Greyscale

([0006]) where X = N or CR1 ([0010]); an embodiment is disclosed:

    PNG
    media_image1.png
    362
    325
    media_image1.png
    Greyscale

(page 73).  However, it is the position of the Office that neither Parham et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds of Chemical Formula 1 as recited by the Applicant, particularly 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786